Exhibit 10.1

 

Healthways, Inc. (the “Company”)

 

Summary of Named Executive Officer Compensation

 

On October 2, 2006, upon recommendation of the Compensation Committee (the
“Committee”), the Company’s Board of Directors approved fiscal 2007 base
salaries for the Company’s executive officers. Also, upon recommendation of the
Committee, the Board of Directors approved short-term incentive bonuses, the
Company’s contribution to the Capital Accumulation Plan equal to 9.3% of each
participant’s base salary, performance cash, and share-based payments, all to be
awarded for performance in fiscal 2006, for the Company’s Chief Executive
Officer and the individuals the Company currently expects to be its four most
highly compensated executive officers for fiscal 2006 (the “Named Executive
Officers”):

 

 

Named Executive Officer

FY ‘07 Salary

FY ’06 Bonus

FY ’06 Performance Cash Award (1)

FY ’06 Restricted Stock Units Granted (2)

FY ’06 Stock Options Granted (3)

Ben R. Leedle, Jr., Chief Executive Officer

$660,000

$316,800

$216,981

9,838

39,599

Donald B. Taylor, Executive Vice President Alliances

$380,625

$148,500

$71,497

3,514

14,142

James E. Pope, Executive Vice President and Chief Operating Officer

$385,143

$133,947

$65,859

3,169

12,757

Matthew Kelliher, Executive Vice President

$341,550

$130,680

$68,296

3,092

12,445

Robert E. Stone, Executive Vice President

$346,500

$130,680

$63,102

3,092

12,445

 

 

(1) Performance cash was awarded based on the Company’s average earnings per
share growth over the last three fiscal years and will be paid in calendar 2006.

 

(2) Restricted stock unit awards were made pursuant to an individual restricted
stock unit award agreement, substantially in the form of restricted stock unit
award agreement filed with the Securities and Exchange Commission (the
“Commission”) on August 26, 2005.

 

(3) Stock option grants were made pursuant to an individual non-qualified stock
option agreement, substantially in the form of non-qualified stock option
agreement filed with the Commission on August 26, 2005.

 

 

